Case 1:14-cv-02887-JLK-MEH Document 281 Filed 06/23/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 14-cv-02887-JLK-MEH

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALEGRA,
  on their own behalf and on behalf of all others similarly situated,,

         Plaintiffs,

  v.

  THE GEO GROUP, INC.,

         Defendant.


    MOTION TO RECONSIDER/RESPONSE BY NONPARTY ICE TO PLAINTIFFS’
  EMERGENCY PETITION FOR A WRIT OF HABEAS CORPUS AD TESTIFICANDUM
                            [ECF No. 279]


         The Court should deny Plaintiffs’ motion to modify the writ of habeas corpus ad

  testificandum to require ICE to allow Mr. Hernandez to appear in his videotaped deposition in

  street clothes. ICE has legitimate reasons for keeping Mr. Hernandez in the same detainee outfit

  as all other detainees at his facility, and Plaintiffs have not shown interests that outweigh ICE’s

  reasons. Furthermore, the Court lacks personal jurisdiction over the parties to which to writ is

  directed because Plaintiffs have not served those parties.



                                                    1
Case 1:14-cv-02887-JLK-MEH Document 281 Filed 06/23/20 USDC Colorado Page 2 of 7




          A motion for reconsideration is proper when, among other things, a court has not

  understood a party’s position. See, e.g., N.M. v. Zavaras, 939 F. Supp. 799, 801 (D. Colo. 1996)

  (Kane, J.). Here, the Court ruled before considering ICE’s response and therefore did not

  understand ICE’s position. ICE therefore respectfully requests that the Court consider ICE’s

  position.

          ICE respectfully requests that the Court give this motion/response the same prompt

  attention that it gave Plaintiffs’ motion because the deposition will take place tomorrow, June 24,

  2020.

  Factual background

          Plaintiff Hernandez is one of nine class representatives. Plaintiffs argued, and the Court

  agreed, that all class members’ claims were common and typical and thus susceptible to being

  prosecuted as a class action. ECF No. 57.

          Plaintiffs have requested a trial to the court. ECF No. 103 at 15. Defendants have

  demanded a trial to a jury “on all issues triable.” ECF No. 26 at 16.

          Mr. Hernandez is currently subject to an order of removal as affirmed by the Ninth

  Circuit Court of Appeals. Hernandez-Ceren v. Barr, No. 18-72612 (9th Cir.) He is being

  detained until that removal order may be executed.

          The Court granted the writ for a habeas corpus ad testicandum without giving ICE an

  opportunity to respond. ICE has cooperated with the parties regarding their arrangements to

  depose Petitioner. The parties agreed to a deposition on June 22, 2020; Plaintiffs informed GEO

  and ICE that they did not believe that the deposition could go forward on June 22, 2020. The

  deposition is now scheduled for June 24, 2020.


                                                   2
Case 1:14-cv-02887-JLK-MEH Document 281 Filed 06/23/20 USDC Colorado Page 3 of 7




         The first time Plaintiffs requested that Mr. Hernandez be able to wear a shirt and tie for

  his deposition was on June 20, 2020.

  Argument

     a. ICE has legitimate reasons for requiring all detainees at all times to wear the
        clothing issued by the institution.

         As explained by the Acting Assistant Field Office Director where Mr. Hernandez is being

  held, ICE has a variety of reasons for denying Mr. Hernandez’s request to wear a shirt and tie for

  his videotaped deposition. Ex. 1. These include:

     •   The governing ICE Performance Based National Detention Standards 2011, revised in

         2016 (“2011 PBNDS”) require that detainees be issued official clothing and that

         “personal items of clothing, including undergarments, are not permitted.” PBNDS 2011

         (Revised Dec. 2016), Sec. 4.5(V)(A). Id. at ¶ 5.

     •   ICE requires all detainees to remain in their uniforms at all times so that they can easily

         be distinguished from nondetainees and to prevent escape. Id. at ¶ 6.

     •   Ties can present a safety concern to Mr. Hernandez and other because it could be used for

         self-harm and to harm others. Id. at ¶ 8.

     •   Permitting Mr. Hernandez to change clothes would present logistical challenges because

         a staff member would have to oversee Mr. Hernandez changing clothes and the place to

         change clothes is not close to the deposition room. Id. at ¶¶ 9-10.

     •   Detainees are not permitted to change out of their uniforms in detention centers under any

         circumstances. Id. at ¶ 13.




                                                     3
Case 1:14-cv-02887-JLK-MEH Document 281 Filed 06/23/20 USDC Colorado Page 4 of 7




      •   Permitting Mr. Hernandez’s request to change clothes for a deposition would likely

          create many similar requests for immigration hearings, meetings, depositions, and the like

          which would increase the security and logical concerns described above. Id. at ¶ 15.

      •   ICE thoroughly consider Mr. Hernandez’s request and did not grant it for the reasons

          given above. Id. at ¶ 16.

      b. Plaintiffs have not shown that their interests outweigh those of ICE.

          The cases Plaintiffs cite do not show that their interests outweigh ICE’s. The criminal

  cases do not apply because this is a civil trial. Most of the civil cases Plaintiffs cite are about not

  appearing in shackles. Sides v. Cherry, 609 F.3d 576, 581 (3d Cir. 2010); Davidson v. Riley, 33

  F.3d 1118, 1112 (2d Cir. 1995). But Mr. Hernandez will not appear in shackles in his videotaped

  deposition. In two cases, courts granted requests by plaintiffs to appear at trial in street clothing.

  Lovett v. Cole, No. 1:11-cv-277, ECF No. 199 (S.D. Ohio Oct. 20, 2014); 1 Freeman v. Collins,

  No. 2:08-cv-71, 2014 WL 325631, at *15 (S.D. Ohio Jan. 29, 2014). However, in each of those

  cases, plaintiffs’ requests were unopposed. Furthermore, because the plaintiffs would appear at

  trial in street clothes, the court would be in charge of security. Here, in contrast, Mr. Hernandez

  will be at the detention facility, not the courthouse.

          Furthermore, this case is different because the essence of the case is about being an

  immigration detainee. Plaintiffs allege that while they were detainees, they were the victims of

  trafficking and were not paid fairly for their work. Thus, seeing Mr. Hernandez in a detainee

  outfit will not be a surprise to the trier of fact. Furthermore, if Mr. Hernandez’s testimony is



  1
   Undersigned counsel could not find this decision in Westlaw using the citation used by
  Plaintiffs, so a copy obtained through LEXIS Courtlink is attached as Exhibit 2.
                                                     4
Case 1:14-cv-02887-JLK-MEH Document 281 Filed 06/23/20 USDC Colorado Page 5 of 7




  presented by video and if the case is tried to a jury—and the parties dispute whether the trial is to

  the Court or to a jury—the Court could explain to the jury that Mr. Hernandez’s clothing should

  play no role in their decisions, thus curing any potential prejudice.

         In summary, Plaintiffs have not shown that their interests outweigh the reasons ICE has

  given for keeping Mr. Hernandez in the same outfit as other detainees.

     c. The court should also deny the petition because it lacks personal jurisdiction over
        non-party ICE.

         The relief sought by Plaintiffs is aimed at two specific officials, Mathew Albence (Acting

  ICE Director) and Dianne Witte (New Orleans Field Office Director, Enforcement and Removal

  Operations, ICE), and ICE itself. Jurisdiction in a habeas proceeding, through which Plaintiffs

  sought relief against ICE, requires personal jurisdiction over the custodian. See, e.g., Guerra v.

  Meese, 786 F.2d 414, 415 (D.C. Cir. 1986) (“A district court may not entertain a habeas corpus

  action unless it has personal jurisdiction over the custodian of the prisoner.”) (citing Braden v

  30th Judicial Cir. Crt., 410 U.S. 484, 495 (1971). In Braden, the Court found that a district court

  could exercise jurisdiction in a habeas case over respondents who were outside of the district, but

  only after respondents have been properly served. Braden, 410 U.S. at 500 (“Since the

  petitioner's absence from the Western District of Kentucky did not deprive the court of

  jurisdiction, and since the respondent was properly served in that district, … the court below

  erred in ordering the dismissal of the petition on jurisdictional grounds.” (emphasis added and

  citations omitted)).

         However, Plaintiffs have not served the officials or ICE. Service on federal government

  officials and a federal agency require service on the U.S. Attorney’s Office in the district where

  the action takes place. Fed. R. Civ. P. 4(i)(2). As of the time of this filing Plaintiffs have not

                                                    5
Case 1:14-cv-02887-JLK-MEH Document 281 Filed 06/23/20 USDC Colorado Page 6 of 7




  served the U.S. Attorney’s Office with the habeas petition, the writ itself, or the current motion.

  Without service, there is no personal jurisdiction. See Smith v. McNamara, 395 F.2d 896, 898

  (10th Cir. 1968). In that case, the Tenth Circuit found that the district court lacked personal

  jurisdiction over the federal officials because they had never been served properly.

         Service rules are not an empty formality. For example, the Tenth Circuit dismissed a

  case for improper service when a pro se plaintiff—rather than a nonparty—mailed a complaint

  and summons to the United States. Constien v. U.S., 628 F.3d 1207, 1213-15 (10th Cir. 2010).

  The Tenth Circuit found in that same case that the United States cannot waive service—service

  must be accomplished in strict compliance with the rules. Here, Plaintiffs have not served the

  targets of the writ with either the application for the writ or the writ itself. Therefore, the Court

  lacks personal jurisdiction over them.

  Conclusion

         The court should deny Plaintiffs’ motion to modify the writ


  Dated June 23, 2020                            Respectfully Submitted,

                                                 JASON R. DUNN
                                                 United States Attorney

                                                 s/ Timothy Bart Jafek
                                                 Timothy Bart Jafek
                                                 Assistant United States Attorney
                                                 1801 California Street, Suite 1600
                                                 Denver, Colorado 80202
                                                 Telephone: (303) 454-0104
                                                 Fax: (303) 454-0407
                                                 timothy.jafek@usdoj.gov

                                                 Attorney for United States Immigration and
                                                 Customs Enforcement


                                                    6
Case 1:14-cv-02887-JLK-MEH Document 281 Filed 06/23/20 USDC Colorado Page 7 of 7




                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 23, 2020, I electronically filed the foregoing with the Clerk
  of Court using the CM/ECF system which will send notification of such filing to the following e-
  mail addresses:

         andrew@immigrantcivilrights.com
         Alex@towardsjustice.Org
         Aturner@laborlawdenver.Com
         Hans@themeyerlawoffice.Com
         Pdl@outtengolden.Com
         Akoshkin@outtengolden.Com
         Brianne@towardsjustice.Org
         David@towardsjustice.Org
         Juno@towardsjustice.Org
         Mscimone@outtengolden.Com
         Om@outtengolden.Com
         Rdempsey@outtengolden.Com
         Brandt@milsteinlawoffice.Com

         Adrienne.Scheffey@akerman.Com
         Christopher.Eby@akerman.Com
         Colin.Barnacle@akerman.Com
         Deismeier@bfwlaw.Com
         Melissa.Cizmorris@akerman.Com
         Mley@bfwlaw.Com

  and I hereby certify that I will mail to the following non-CM/ECF participants in the manner
  (mail, hand delivery, etc.) indicated by the nonparticipant’s name:




                                                      s/ Timothy Bart Jafek
                                                      TIMOTHY BART JAFEK




                                                  7
